EXHIBIT 10.2

GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | Tel: 212 902
1000

Opening Transaction

 

To:   

Entegris, Inc.

3500 Lyman Boulevard

Chaska, MN 55318

A/C:    [Insert Account Number] From:    Goldman, Sachs & Co. Re:    Collared
Accelerated Stock Buyback Ref. No:    [Insert Reference Number] Date:    [August
28, 2006]

This master confirmation (this “Master Confirmation”), dated as of [August 28,
2006], is intended to supplement the terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“GS&Co.”) and Entegris, Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The terms of any particular
Transaction shall be set forth in (i) a Supplemental Confirmation in the form of
Schedule A hereto (a “Supplemental Confirmation”), which shall reference this
Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation and (ii) a Trade Notification in the form of Schedule B
hereto (a “Trade Notification”), which shall reference the relevant Supplemental
Confirmation and supplement, form a part of, and be subject to such Supplemental
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification together shall constitute a “Confirmation” as
referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between the
Counterparty and GS&Co. as to subject matter and the terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency –Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars (“USD”) as the
Termination Currency, (ii) the election that subparagraph (ii) of Section 2(c)
will not apply to Transactions, (iii) the replacement of the word “third” in the
last line of Section 5(a)(i) with the word “first” and (iv) the election that
the “Cross Default” provisions of Section 5(a)(vi) shall apply to Counterparty,
with a “Threshold Amount” of USD50 million).

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein.

If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any



--------------------------------------------------------------------------------

Supplemental Confirmation, any Trade Notification and the Equity Definitions,
the following will prevail for purposes of such Transaction in the order of
precedence indicated: (i) such Trade Notification, (ii) such Supplemental
Confirmation; (iii) this Master Confirmation; (iv) the Agreement; and (v) the
Equity Definitions.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions which,
together with the terms and conditions set forth in the related Supplemental
Confirmation and Trade Notification (in respect of the relevant Transaction),
shall govern each such Transaction.

 

General Terms:

     

Trade Date:

   For each Transaction, as set forth in the Supplemental Confirmation.   

Buyer:

   Counterparty   

Seller:

   GS&Co.   

Shares:

   Common Stock, $0.01 par value of Counterparty, CUSIP No. 29362U104 (Ticker:
ENTG)   

Forward Price:

   The average of the VWAP Prices for each Exchange Business Day in the
Calculation Period.   

VWAP Price:

   For any Exchange Business Day, as determined by the Calculation Agent based
on the NASDAQ Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) for such Exchange Business Day
(without regard to pre-open or after hours trading outside of any regular
trading session for such Exchange Business Day), as published by Bloomberg at
4:15 p.m. New York time on such Exchange Business Day, on Bloomberg page “ENTG.Q
<Equity> AQR_SEC” (or any successor thereto). For purposes of calculating the
VWAP Price, the Calculation Agent will include only those trades that are
reported during the period of time during which Counterparty could purchase its
own shares under Rule 10b-18(b)(2), and pursuant to the conditions of Rule
10b-18(b)(3) and (b)(4) each under the Exchange Act (as defined herein) (such
trades, “Rule 10b-18 eligible transactions”).   

Forward Price

Adjustment Amount:

   For each Transaction, as set forth in the Supplemental Confirmation.   

Calculation Period:

   The period from and including the first Exchange Business Day immediately
following the Hedge Completion Date to and including the Termination Date (as
adjusted in accordance with the provisions hereof).   

Termination Date:

   For each Transaction, the date set forth in the Supplemental Confirmation (as
the same may be postponed in accordance with the provisions hereof); provided
that GS&Co. shall have the right to designate any date (the “Accelerated
Termination Date”) on or after the First Acceleration Date to be the Termination
Date by providing notice to Counterparty of any such designation on the
Accelerated Termination Date; provided further, that if GS&Co. provides notice
to Counterparty of such designation prior to 9:30 a.m. New York City time on the
Accelerated Termination Date, then the Termination Date shall be the Exchange
Business Day immediately preceding such Accelerated Termination Date; provided
further, that the Accelerated Termination Date for the first Transaction
hereunder shall not be a date prior to the Accelerated Valuation Date designated
by GS&Co. with respect to the Accelerated Share



--------------------------------------------------------------------------------

      Buyback transaction evidenced by the confirmation dated [August 28], 2006
between Counterparty and GS&Co. (Ref. Nr.     ) confirming the terms of
accelerated Share buyback transactions between Counterparty and GS&Co. and the
supplemental confirmation dated [August 28], 2006 between Counterparty and
GS&Co. which supplements, forms part of, and is subject to, such master
confirmation.    First Acceleration Date:    For each Transaction, as set forth
in the Supplemental Confirmation.    Hedge Period:    The period from and
including the day immediately after the Trade Date to and including the Hedge
Completion Date (as adjusted in accordance with the provisions hereof).   
Hedge Completion Date:    For each Transaction, the Exchange Business Day on
which GS&Co. finishes establishing its initial Hedge Positions in respect of
such Transaction, as determined by GS&Co. in its good faith and commercially
reasonable discretion, which date shall be as set forth in the Supplemental
Confirmation and Trade Notification (as the same may be postponed in accordance
with the provisions herein).   

Hedge Period Reference

Price:

   The average of the VWAP Prices for each Exchange Business Day in the Hedge
Period. Market Disruption Event:    The definition of “Market Disruption Event”
in Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “at any time during the one-hour period that ends at the relevant
Valuation Time” and inserting the words “at any time on any Scheduled Trading
Day during the Hedge Period or Calculation Period or” after the word “material,”
in the third line thereof.       Notwithstanding anything to the contrary in the
Equity Definitions, to the extent that any Exchange Business Day in the Hedge
Period or the Calculation Period is a Disrupted Day, the Calculation Agent may
in good faith and acting in a commercially reasonable manner postpone the Hedge
Completion Date or the Termination Date, as the case may be. In such event, the
Calculation Agent must determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Hedge Period Reference Price or the
Forward Price, as the case may be, or (ii) such Disrupted Day is a Disrupted Day
only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended, and the weighting of the VWAP Price for the relevant Exchange Business
Days during the Hedge Period or the Calculation Period, as the case may be,
shall be adjusted in a commercially reasonable manner by the Calculation Agent
for purposes of determining the Hedge Period Reference Price or the Forward
Price, as the case may be, with such adjustments based on, among other factors,
the duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares.       If a Disrupted Day occurs during the
Hedge Period or the Calculation Period, as the case may be, and each of the 9
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
either (i) determine the VWAP Price for such ninth Scheduled Trading Day using
its good faith estimate of the value



--------------------------------------------------------------------------------

      of the Shares on such ninth Scheduled Trading Day based on the volume,
historical trading patterns and price of the Shares and such other factors as it
deems appropriate or (ii) further extend the Hedge Period or the Calculation
Period, as the case may be, as it deems necessary to determine the VWAP Price.
   Exchange:    Nasdaq National Market    Related Exchange(s):    All Exchanges.
   Prepayment\Variable       Obligation:    Applicable    Prepayment Amount:   
For each Transaction, as set forth in the Supplemental Confirmation.   
Prepayment Date:    Three (3) Exchange Business Days following the Trade Date.
Settlement Terms:       Physical Settlement:    Applicable; provided that GS&Co.
does not, and shall not, make the agreement or the representations set forth in
Section 9.11 of the Equity Definitions related to the restrictions imposed by
applicable securities laws with respect to any Shares delivered by GS&Co. to
Counterparty under any Transaction.    Number of Shares to be Delivered:    A
number of Shares equal to (a) the Prepayment Amount divided by (b) the Forward
Price minus the Forward Price Adjustment Amount; provided that the Number of
Shares to be Delivered will be not less than the Minimum Shares and not greater
than the Maximum Shares. The Number of Shares to be Delivered on the Settlement
Date shall be reduced, but not below zero, by (i) any Shares delivered pursuant
to the Initial Share Delivery described below and (ii) any Shares delivered
pursuant to the Minimum Share Delivery described below.    Excess Dividend
Amount:    For the avoidance of doubt, all references to the Excess Dividend
Amount shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.   
Settlement Date:    Three (3) Exchange Business Days following the Termination
Date.    Settlement Currency:    USD    Initial Share Delivery:    GS&Co. shall
deliver a number of Shares equal to the Initial Shares to Counterparty on the
Initial Share Delivery Date in accordance with Section 9.4 of the Equity
Definitions, with the Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.    Initial Shares:    For each
Transaction, as set forth in the Supplemental Confirmation.    Initial Share
Delivery Date:    Three (3) Exchange Business Days following the Trade Date.   
Minimum Share Delivery:    GS&Co. shall deliver a number of Shares equal to the
excess, if any, of the Minimum Shares over the Initial Shares on the Minimum
Share Delivery Date in accordance with Section 9.4 of the Equity Definitions,
with the Minimum Share Delivery Date deemed to be a “Settlement Date” for
purposes of such Section 9.4.    Minimum Share Delivery   



--------------------------------------------------------------------------------

   Date:    Three (3) Exchange Business Days following the Hedge Completion
Date.    Minimum Shares:    For each Transaction, as set forth in the
Supplemental Confirmation.    Maximum Shares:    For each Transaction, as set
forth in the Supplemental Confirmation. Share Adjustments:      
Potential Adjustment Event:    Notwithstanding anything to the contrary in
Section 11.2(e) of the Equity Definitions, an Extraordinary Dividend shall not
constitute a Potential Adjustment Event.    Extraordinary Dividend:    For any
calendar quarter occurring (in whole or in part) during the period from and
including the first day of the Calculation Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.    Ordinary Dividend Amount:   
For each Transaction, as set forth in the Supplemental Confirmation.    Method
of Adjustment:    Calculation Agent Adjustment Extraordinary Events:   

Consequences of

Merger Events and

Tender Offers:

     

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment   

(b)    Share-for-Other:

   Cancellation and Payment   

(c)    Share-for-Combined:

   Component Adjustment    Determining Party:    GS&Co. Tender Offer:   
Applicable Nationalization, Insolvency or Delisting:    Cancellation and
Payment; provided that in addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange or The NASDAQ National Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall be deemed to be the
Exchange.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions



--------------------------------------------------------------------------------

thereof) to which Cancellation and Payment applies being the Affected
Transactions, Counterparty being the sole Affected Party and the Early
Termination Date being the date on which such Transactions would be cancelled
pursuant to Article 12 of the Equity Definitions) shall be deemed to occur, and,
in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transactions.

Additional Disruption Events:

 

(a)    Change in Law:    Applicable (b)    Failure to Deliver:    Applicable (c)
   Insolvency Filing:    Applicable (d)    Loss of Stock Borrow:    Applicable;
provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity Definitions
shall be amended by deleting the words “at a rate equal to or less than the
Maximum Stock Loan Rate” and replacing them with “at a rate of return equal to
or greater than zero”.    Hedging Party:    GS&Co.    Determining Party:   
GS&Co.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

 

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:    Applicable Transfer:   
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under this Transaction, in whole or in part, to an affiliate
of GS&Co. that is guaranteed by The Goldman Sachs Group, Inc. without the
consent of Counterparty. GS&Co. Payment Instructions:    Chase Manhattan Bank
New York    For A/C Goldman, Sachs & Co.    A/C #930-1-011483    ABA: 021-000021
Counterparty’s Contact Details for Purpose of Giving Notice:    To be provided
by Counterparty GS&Co.’s Contact Details for Purpose of Giving Notice:   
Telephone No.: (212) 902-8996    Facsimile No.: (212) 902-0112    Attention:
Equity Operations: Options and Derivatives    With a copy to:



--------------------------------------------------------------------------------

  

Tracey McCabe

  

Equity Capital Markets

  

One New York Plaza

  

New York, NY 10004

  

Telephone No.: (212) 357-0428

  

Facsimile No.: (212) 902-3000

2. Calculation Agent. GS&Co.

3. Additional Mutual Representations, Warranties and Covenants. In addition to
the representations and warranties in the Agreement, each party represents,
warrants and covenants to the other party that:

(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal and not for the benefit of any third
party.

(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof and the provisions of Regulation D thereunder (“Regulation
D”). Accordingly, each party represents and warrants to the other that (i) it
has the financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined under Regulation D, (iii) it will
purchase each Transaction for investment and not with a view to the distribution
or resale thereof in a manner that would violate the Securities Act, and
(iv) the disposition of each Transaction is restricted under this Master
Confirmation, the Securities Act and state securities laws.

(c) Material Nonpublic Information. For the avoidance of doubt, GS&Co. has
implemented reasonable policies and procedures, taking into consideration the
nature of its business, to ensure that individuals making investment decisions
would not violate laws prohibiting trading on the basis of material nonpublic
information. Such individuals shall not be in possession of material nonpublic
information during all relevant times beginning the date hereof through and
including the Hedge Completion Date.

3A. Additional Representations, Warranties and Covenants of GS&Co. During the
period commencing on the first day of the Hedge Period and ending on the 20th
Exchange Business Day immediately following the end of the Calculation Period,
or such earlier day as elected by GS&Co. and communicated to Counterparty on
such day (the “Relevant Period”), GS&Co. will use good faith efforts to effect
purchases of the Relevant Shares in accordance with Rule 10b-18(b)(2), (3) and
(4), and effect calculations in respect thereof, as if those sections applied to
GS&Co., taking into account any applicable Securities and Exchange Commission
no-action letters as appropriate and subject to any delays between the execution
and reporting of a trade of the Shares on the Exchange and other circumstances
beyond its control. “Relevant Shares” means, for any Transaction, the excess of
the Minimum Shares over the Initial Shares for such Transaction.

4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof, (ii) the Trade Date and
(iii) to the extent indicated below, each day during the Hedge Period and
Calculation Period, Counterparty represents, warrants and covenants to GS&Co.
that:

(a) the purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

(b) it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);



--------------------------------------------------------------------------------

(c) each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;

(d) Counterparty acknowledges that, notwithstanding the generality of
Section 13.1 of the Equity Definitions, it acknowledges that GS&Co. is not
making any representations or warranties with respect to the treatment of any
Transaction under FASB Statements 128, 133 as amended, or 149, 150, EITF 00-19
(or any successor issue statements) or under Financial Accounting Standards
Board’s Liabilities & Equity Project;

(e) Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, it being understood that
Counterparty has no obligation hereunder or under the Agreement to make cash
payments to GS&Co. in the event Counterparty fails to make timely filings with
the Securities and Exchange Commission during the term of any Transaction;

(f) Counterparty shall report each Transaction as required under Regulation S-K
and/or Regulation S-B under the Exchange Act, as applicable;

(g) Counterparty is not, and will not be, engaged in a “distribution” of Shares
or securities that are convertible into, or exchangeable or exercisable for
Shares for purposes of Regulation M promulgated under the Exchange Act
(“Regulation M”) at any time during the Hedge Period or the Relevant Period, or
the one Exchange Business Day immediately following the Relevant Period unless
Counterparty has provided written notice to GS&Co. of such distribution (a
“Regulation M Distribution Notice”) not later than the Scheduled Trading Day
immediately preceding the first day of the relevant “restricted period” (as
defined in Regulation M); Counterparty acknowledges that any such notice may
cause the Hedge Period or the Calculation Period to be extended or suspended
pursuant to Section 5 below; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 6
below;

(h) Counterparty acknowledges that each Transaction is a derivatives transaction
in which it has granted GS&Co. an option. GS&Co. may purchase shares for its own
account at an average price that may be greater than, or less than, the price
paid by Counterparty under the terms of the related Transaction;

(i) as of the Trade Date, the Prepayment Date, the Initial Share Delivery Date,
the Minimum Share Delivery Date and the Settlement Date, (i) the assets of
Counterparty at their fair valuation exceed the liabilities of Counterparty,
including contingent liabilities, (ii) the capital of Counterparty is adequate
to conduct the business of Counterparty and (iii) Counterparty has the ability
to pay its debts and obligations as such debts mature and does not intend to, or
does not believe that it will, incur debt beyond its ability to pay as such
debts mature;

(j) Counterparty is not and, after giving effect to the Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended; and

(k) it has not, and during any Relevant Period will not, enter into agreements
similar to the Transactions described herein where any initial hedge period
(however defined) or the calculation period (however defined) in such other
transaction will overlap at any time (including as a result of extensions in
such initial hedge period or calculation period as provided in the relevant
agreements) with any Hedge Period or Relevant Period under this Master
Confirmation. In the event that the initial hedge period or calculation period
in any other similar transaction overlaps with any Hedge Period or Relevant
Period under this Master Confirmation as a result of an extension of the
Termination Date pursuant to Section 5 herein, Counterparty shall promptly amend
such transaction to avoid any such overlap.

5. Suspension of Hedge Period or Calculation Period.

(a) If Counterparty concludes that it will be engaged in a distribution of the
Shares for purposes of Regulation M, Counterparty agrees that it will, on a day
no later than the Scheduled Trading Day immediately



--------------------------------------------------------------------------------

preceding the start of the relevant restricted period, provide GS&Co. with a
Regulation M Distribution Notice. Upon the effectiveness of such Regulation M
Distribution Notice, GS&Co. shall halt any purchase of Shares in connection with
hedging any Transaction during the relevant restricted period. If on any
Scheduled Trading Day Counterparty delivers the Regulation M Distribution Notice
in writing (and confirms by telephone) by 8:30 a.m. New York Time (the
“Notification Time”) then such notice shall be effective as of such Notification
Time. In the event that Counterparty delivers such Regulation M Distribution
Notice in writing and/or confirms by telephone after the Notification Time, then
such notice shall be effective as of 8:30 a.m. New York Time on the following
Scheduled Trading Day or as otherwise required by law or agreed between
Counterparty and GS&Co. The Calculation Period or the Hedge Period, as the case
may be, shall be suspended and the Termination Date or the Hedge Completion Date
or both, as the case may be, shall postponed for each Scheduled Trading Day in
such restricted period and GS&Co. shall cease effecting purchases of shares in
connection with this Transaction; accordingly, Counterparty acknowledges that
its delivery of such notice must comply with the standards set forth in
Section 6 below, including, without limitation, the requirement that such notice
be made at a time at which none of Counterparty or any officer, director,
manager or similar person of Counterparty is aware of any material non-public
information regarding Counterparty or the Shares.

(b) In the event that GS&Co. concludes, in its good faith discretion, based on
advice of outside legal counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by GS&Co.), for it to refrain from
purchasing Shares on any Scheduled Trading Day during the Hedge Period or the
Calculation Period, GS&Co. may by written notice to Counterparty elect to
suspend the Hedge Period or the Calculation Period, or both, as the case may be,
for such number of Scheduled Trading Days as is specified in the notice;
provided that GS&Co. may exercise this right to suspend only in relation to
events or circumstances that are unknown to it or any of its affiliates at the
Trade Date of any Transaction, occur within the normal course of its or any of
its affiliates’ businesses, and are not the result of deliberate actions of it
or any of its affiliates with the intent to avoid its obligations under the
terms of any Transaction. The notice shall not specify, and GS&Co. shall not
otherwise communicate to Counterparty, the reason for GS&Co.’s election to
suspend the Hedge Period or the Calculation Period, or both, as the case may be.
The Hedge Period or the Calculation Period, or both, as the case may be, shall
be suspended and the Termination Date shall be extended for each Scheduled
Trading Day occurring during any such suspension.

(c) In the event that the Calculation Period or the Hedge Period, as the case
may be, is suspended pursuant to Section 5(a) or 5(b) above during the regular
trading session on the Exchange, such suspension shall be deemed to be an
additional Market Disruption Event, and the second paragraph under “Market
Disruption Event” shall apply to any Disrupted Day occurring during the
Calculation Period or the Hedge Period, as the case may be, solely as a result
of such additional Market Disruption Event.

(d) In the event that the Calculation Period is extended pursuant to any
provision hereof (including, without limitation, pursuant to Section 9(d)
below), the Calculation Agent, in its good faith and commercially reasonable
discretion, shall adjust any relevant terms of the related Transaction if
necessary to preserve as nearly as practicable the economic terms of such
Transaction prior to such extension; provided that Counterparty shall not be
required to make any additional cash payments or deliver any Shares in
connection with any such adjustments.

6. 10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that
for each Transaction:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”). It is the
intent of the parties that each Transaction entered into under this Master
Confirmation comply with the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and
each Transaction entered into under this Master Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c).

(b) Counterparty will not seek to control or influence GS&Co. to make “purchases
or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any
Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.



--------------------------------------------------------------------------------

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplement
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification, waiver or termination shall be made at any time at
which Counterparty or any officer, director, manager or similar person of
Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

7. Counterparty Purchases.

Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall not, without the prior written consent of
GS&Co., directly or indirectly purchase any Shares, listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Hedge Period or Calculation Period (as
extended pursuant to the provisions hereof). During this time, any such
purchases by Counterparty shall be made through GS&Co., or if not through
GS&Co., with the prior written consent of GS&Co., and in compliance with
Rule 10b-18 or otherwise in a manner that Counterparty and GS&Co. believe is in
compliance with applicable requirements.

8. Additional Termination Event. The declaration of any Extraordinary Dividend
by the Issuer during the Calculation Period will constitute an Additional
Termination Event, with Counterparty as the sole Affected Party and all
Transactions hereunder as the Affected Transactions.

9. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions,

(a) Counterparty shall, prior to the opening of trading in the Shares on any day
during any Hedge Period or Calculation Period on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended) of any Merger Transaction, notify GS&Co. of
such public announcement;

(b) promptly notify GS&Co. following any such announcement that such
announcement has been made; and

(c) promptly provide GS&Co. with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Counterparty to GS&Co. that such
information is true and correct. In addition, Counterparty shall promptly notify
GS&Co. of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may cause the terms of any Transaction to be adjusted or such
Transaction to be terminated; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 6;
and

(d) GS&Co. in its sole discretion may (i) make adjustments to the terms of any
Transaction, including, without limitation, the Termination Date, the Forward
Price Adjustment Amount and the Maximum Shares to account for the number of
Shares that could be purchased on each day during the Hedge Period or the
Calculation Period in compliance with Rule 10b-18 following such public
announcement, provided that Counterparty shall not be required to make any
additional cash payments or deliver any Shares in connection with any such
adjustments or (ii) treat the occurrence of such public announcement as an
Additional Termination Event with Counterparty as the sole Affected Party.



--------------------------------------------------------------------------------

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

10. Acknowledgments. The parties hereto intend for:

(a) Each Transaction to be a “securities contract” as defined in Section 741(7)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code, or a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
555, 556, 560 and 561 of the Bankruptcy Code;

(b) The Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(c) A party’s right to liquidate or terminate any Transaction, net out or offset
termination values or payment amounts, and to exercise any other remedies upon
the occurrence of any Event of Default or Termination Event under the Agreement
with respect to the other party or any Extraordinary Event that results in the
termination or cancellation of any Transaction to constitute a “contractual
right” (as defined in the Bankruptcy Code);

(d) Any cash, securities or other property transferred as performance assurance,
credit support or collateral with respect to each Transaction to constitute
“margin payments” (as defined in the Bankruptcy Code); and

(e) All payments for, under or in connection with each Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

12. Limitation on Set-off. (a) Notwithstanding anything to the contrary in the
Agreement or the Equity Definitions, the calculation of any Settlement Amounts
and Unpaid Amounts shall be calculated separately for (A) all Terminated
Transactions in the Shares of the Issuer that qualify as equity under applicable
accounting rules (collectively, the “Equity Shares”) as determined by the
Calculation Agent and (B) all other Terminated Transactions under the Agreement
including, without limitation, Transactions in Shares other than those of the
Issuer (collectively, the “Other Shares”) and the netting and set-off provisions
of the Agreement shall only operate to provide netting and set-off (i) among
Terminated Transactions in the Equity Shares and (ii) among Terminated
Transactions in the Other Shares. In no event shall the netting and set-off
provisions of the Agreement operate to permit netting and set-off between
Terminated Transactions in the Equity Shares and Terminated Transactions in the
Other Shares.

The parties agree to amend Section 6 of the Agreement by adding a new
Section 6(f) thereto as follows:

“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party or upon the
occurrence of an Extraordinary Event that results in the termination or
cancellation of any Transaction (such Defaulting Party, Affected Party or, in
the case of such an Extraordinary Event, either party, “X”), the other party
(“Y”) will have the right (but not be obliged) without prior notice to X or any
other person to set-off or apply any obligation of X owed to Y (or any Affiliate
of Y) (whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation) against any obligation of Y (or any Affiliate of Y) owed to X
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation). Y will give notice to the other party of any set-off effected
under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any



--------------------------------------------------------------------------------

obligation is unascertained, Y may in good faith estimate that obligation and
set-off in respect of the estimate, subject to the relevant party accounting to
the other when the obligation is ascertained. Nothing in this Section 6(f) shall
be effective to create a charge or other security interest. This Section 6(f)
shall be without prejudice and in addition to any right of set-off, combination
of accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”

(b) Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from GS&Co. to Counterparty under obligations other than
Equity Contracts. “Equity Contract” means any transaction relating to Shares
between the parties (or any of their affiliates) that qualifies as ‘equity’
under applicable accounting rules.

13. Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if GS&Co. would owe any amount to Counterparty pursuant to
Section 6(d)(ii) of the Agreement (calculated as if the Transactions being
terminated on such Early Termination Date were the sole Transactions under the
Agreement) (any such amount, a “GS&Co. Amount”), then, in lieu of any payment of
such GS&Co. Amount, Counterparty may, no later than the Early Termination Date
or the date on which such Transaction is terminated, elect for GS&Co. to deliver
to Counterparty a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the GS&Co. Amount, as determined by the Calculation Agent (and the parties agree
that, in making such determination of value, the Calculation Agent may take into
account a number of factors, including the market price of the Shares or
Alternative Delivery Property on the date of early termination and the prices at
which GS&Co. purchases Shares or Alternative Delivery Property to fulfill its
delivery obligations under this Section 13); provided that in determining the
composition of any Alternative Delivery Unit, if the relevant Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.

14. Payment Date upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 13, such Shares or Alternative Delivery
Property shall be delivered on a date selected by GS&Co as promptly as
practicable (taking into consideration GS&Co.’s obligations hereunder, including
without limitation, its obligations under the second proviso to Section 13
above).

15. Special Provisions for Counterparty Payments. The parties hereby agree that,
notwithstanding anything to the contrary herein or in the Agreement, in the
event that an Early Termination Date (whether as a result of an Event of Default
or a Termination Event) occurs or is designated with respect to any Transaction
and, as a result, Counterparty owes to GS&Co. an amount calculated under
Section 6(e) of the Agreement (calculated as if the Transactions being
terminated on such Early Termination Date were the sole Transactions under the
Agreement), such amount shall be deemed to be zero. It is understood and agreed
that once Counterparty has paid the Prepayment Amount for any Transaction, it
has no further obligations to deliver cash or securities upon the settlement of
such Transaction.

16. Claim in Bankruptcy. GS&Co. agrees that in the event of the bankruptcy of
Counterparty, GS&Co. shall not have rights or assert a claim that is senior in
priority to the rights and claims available to the shareholders of the common
stock of Counterparty.

17. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine).



--------------------------------------------------------------------------------

18. Offices.

(a) The Office of GS&Co. for each Transaction is: One New York Plaza, New York,
New York 10004.

(b) The Office of Counterparty for each Transaction is: 3500 Lyman Boulevard,
Chaska, Minnesota 55318.

19. Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(d) The arbitrators do not have to explain the reason(s) for their award.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated
herein.”



--------------------------------------------------------------------------------

20. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

21. Counterparty hereby agrees (a) to check this Master Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

 

Yours faithfully,

GOLDMAN, SACHS & CO.

/s/ Conrad Langenegger

Name:   Conrad Langenegger Title:   Vice President

 

Agreed and Accepted By: ENTEGRIS INC. By:  

/s/ Gideon Argov

Name:   Gideon Argov Title:   President